THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


SCOTT HODGES,                                      )           No. 80949-1-I
                                                   )
                     Appellant,                    )           DIVISION ONE
                                                   )
             v.                                    )           UNPUBLISHED OPINION
                                                   )
KARYNN PAULY,                                      )
                                                   )
                     Respondent.                   )
                                                   )


      ANDRUS, A.C.J. — Scott Hodges appeals a domestic violence protection

order (DVPO) protecting his former girlfriend, Karynn Pauly, an order to surrender

weapons, and court-ordered domestic violence treatment. Hodges argues he did

not commit domestic violence because his actions were the result of an illness, not

an intent to inflict fear on Pauly. He also maintains he should not be required to

surrender weapons because he presented no credible threat to Pauly. Finally,

Hodges contends the DVPO process violated his right to procedural due process

and the court-ordered DV treatment violates his free speech rights. We reject his

arguments and affirm.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80949-1-I/2


                                       FACTS

       Karynn Pauly met Scott Hodges in February 2017 and the two dated until

April 2018, when Pauly ended the relationship after witnessing several violent

outbursts by Hodges.

       In February 2018, when Pauly and Hodges were together in a parking

garage, Hodges became enraged and kicked out the taillights of three cars, later

blaming her for triggering his conduct.       In another instance, Hodges threw a

backpack across Pauly’s bedroom with such force that he dented a closet door

and knocked it off its hinges.

       This pattern culminated in April 2018, when Hodges subjected Pauly to

seven hours of destructive behavior. During the incident, he yelled at Pauly,

refused to allow her to go to sleep, broke her dishes and glasses, and threw a beer

bottle at her in her bedroom, drenching her, the bed, and walls in liquid. The next

morning, after locking himself out of Pauly’s apartment, Hodges hit the door so

forcefully while trying to get back in that he cracked the door frame, jammed the

bolt and trapped Pauly inside. She was so frightened she did not go to work for

several days. Pauly then informed the couple’s therapist that she wanted to end

the relationship and no longer intended to participate in joint therapy with Hodges.

       A week later, Pauly came home from work around midnight to find Hodges

waiting for her in front of her building. Pauly told him that their relationship was not

healthy and she did not want to see him anymore. Over the next several months,

Hodges wrote Pauly several, often lengthy, letters that he left on her doorstep,

sometimes with packages and flowers. In these letters, Hodges acknowledged his



                                         -2-
No. 80949-1-I/3


behavior was threatening, erratic and out of control. He also admitted knowing

“my behavior scared you and it damaged your feeling of safety.” Pauly did not

respond to Hodges’s gestures, hoping he would eventually cease contact.

       On the evenings of February 29 and April 11, 2019, Hodges again came to

Pauly’s apartment uninvited and knocked on her door. Both times, Pauly told him

to stop coming to her apartment. Pauly became frightened when Hodges ignored

her entreaties to leave. During the April 11 incident, Pauly again explained that it

was inappropriate for him to continue contacting her given that the relationship had

ended a long time ago. Hodges’s response was that “he did not think we had

concluded the subject.” Pauly’s body flooded with adrenaline and she started

shaking. She told him if he did not leave, she would call the police. Pauly’s new

partner, at Pauly’s home at the time, refused to accept items Hodges wanted to

give to Pauly and succeeded in locking the door. After this incident, Pauly filed a

police report.

       Pauly filed a petition for a DVPO on April 15, 2019. In her petition, Pauly

described the fear she experienced and the anxiety with which she had struggled,

and the treatment she had sought for panic attacks. The court granted Pauly a

temporary restraining order on the same date. Once Pauly served Hodges with

the temporary order, he retained counsel, and sought a continuance of the hearing

on Pauly’s petition to allow him to obtain copies of any police reports and to submit

a written response. The court granted this continuance over Pauly’s objection.

       Hodges appeared with counsel for a hearing before a superior court

commissioner on July 18. The commissioner took testimony from Pauly in which



                                        -3-
No. 80949-1-I/4


she described Hodges’s escalating violence toward her during the relationship, his

refusal to accept her request that he have no contact with her, and the anxiety and

fear she felt not knowing when he might show up on her doorstep. Hodges

submitted a written declaration in which he corroborated Pauly’s account of some

of his behavior, but claimed it was attributable to his severe sleep apnea, panic

attacks, and the stress of being in a relationship with a woman who, he stated, had

an “inability to communicate effectively.” Hodges, through counsel, acknowledged

that “[h]e may have had aggressive outbursts,” but he argued the situation was

simply “an issue of miscommunication.” He maintained he did not intend to harm

or threaten Pauly and he did not realize Pauly wanted to cease contact with him

because she did not communicate that fact clearly until the April 2019 incident.

Hodges contended he was “unaware of what [Pauly] wanted. This is a breakdown

in communication.” Hodges testified that, “had Ms. Pauly been able or willing to

communicate to me clearly after May of 2018 what she did or didn’t want by way

of contact from me, I would have appreciated it, would have known what wishes

she wanted me to follow, and we would not be here.” He insisted he meant Pauly

no harm and did not intend to cause her to have fear of any kind.

       Pauly disputed Hodges’s version of events after their separation. She

testified she had an in-person conversation with Hodges on May 8, 2018, in which

she put him on notice of her desire to terminate contact with him. She also testified

she informed him a second time on February 26, 2019, when he showed up on her

doorstep and “told him in no uncertain terms at that point that . . . no relationship

was desired and that any further contact was inappropriate, and he still showed up



                                        -4-
No. 80949-1-I/5


a month later.” She also pointed out that despite Hodges sending her seven letters

spaced out over a calendar year, she did not attempt in any way to communicate

with him because the letters reflected his knowledge and recognition that his

behavior had scared her.

       The commissioner found that Hodges’s violent conduct and repeated

uninvited appearances at Pauly’s apartment placed her in reasonable fear of

imminent harm and therefore constituted domestic violence. The commissioner

further found that Hodges represented a credible threat to Pauly and entered a

one year DVPO. The commissioner ordered Hodges to participate in a state-

certified domestic violence perpetrator treatment program out of concern that his

current therapist was not addressing his domestic violence issues. Based on the

credible threat finding, the commissioner entered an order requiring Hodges to

surrender any weapons he had in his possession.

       Hodges moved to revise the commissioner’s decision. The trial court,

reviewing the record before the commissioner de novo, affirmed the findings and

denied the motion. Hodges appeals.

                                     ANALYSIS

A.     Definition of Domestic Violence

       Hodges argues the trial court erred in granting the DVPO because he never

assaulted Pauly and she presented no evidence he intended to inflict fear of any

physical harm. We disagree with Hodges’s interpretation of RCW 26.50.010(3) as

well as his characterization of the evidence before the trial court.




                                         -5-
No. 80949-1-I/6


       First, RCW 26.50.010(3) defines domestic violence as “[p]hysical harm,

bodily injury, assault, or the infliction of fear of imminent physical harm, bodily injury

or assault, sexual assault, or stalking as defined in RCW 9A.46.110 of one intimate

partner by another intimate partner.” The trial court found that Pauly proved “by a

preponderance of the evidence that she has a present fear of harm based on Mr.

Hodges past violent behavior.” Hodges does not challenge this finding. He instead

argues, in the absence of any actual physical injury or assault, a DVPO cannot be

issued unless a petitioner proves a respondent acted with the specific intent to

inflict fear of physical harm.

       Although we generally review a superior court’s decision to grant a

protection order for abuse of discretion, In re Marriage of Stewart, 133 Wn. App.

545, 550, 137 P.3d 25 (2006), Hodges raises a question of statutory interpretation

which we review de novo. Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146

Wn.2d 1, 9, 43 P.3d 4 (2002).

       The primary goal of statutory interpretation is to determine and give effect

to the legislature's intent. Jametsky v. Olsen, 179 Wn.2d 756, 762, 317 P.3d 1003

(2014). To determine legislative intent, we first look to the plain language of the

statute. Id. If a statute is unambiguous, Washington courts apply the statute's

plain meaning as an expression of legislative intent without considering other

sources of such intent. Id. at 762.

       Hodges argues the phrase “infliction of fear” must be interpreted to require

proof of intent to cause fear. But the dictionary definitions of “inflict” or “infliction”

do not support such an interpretation. To “inflict” is to “cause (something damaging



                                          -6-
No. 80949-1-I/7


or painful) to be endured.” WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 1160

(2002). One can certainly cause another to endure something damaging or painful

without intending to do so.

       Our Supreme Court has rejected a similarly limiting interpretation of the

definition of domestic violence in Rodriguez v. Zavala, 188 Wn.2d 586, 398 P.3d

1071 (2017). In that case, the Supreme Court reversed this court’s interpretation

that fear of imminent harm referred only to “the fear possessed by the one seeking

protection, not fear that another family member has of harm to the one for whom

protection is sought.”   Id. at 592.    The Supreme Court concluded that this

interpretation was “unnecessarily narrow” and went against the plain and

unambiguous language of the statute indicating that domestic violence includes

the infliction of fear of harm between family members generally. Id.

       As in Rodriguez, Hodges seeks to append a restricting element that is not

supported by the plain language of the statute. The meaning of RCW 26.50.010

is unambiguous. One commits domestic violence when one inflicts fear of physical

harm on one’s intimate partner. This court has repeatedly held that a petitioner’s

fear of harm is sufficient basis for a DVPO. See Maldonado v. Maldonado, 197

Wn. App. 779, 791, 391 P.3d 546 (2017) (“[e]ven when there is no evidence of a

direct assault on a child, fear of violence is a form of domestic violence that will

support an order for protection”); Stewart at 551 (children’s fear of future assault

on their mother constituted domestic violence); Spence v. Kaminski, 103 Wn. App.

325, 332-33, 12 P.3d 1030 (2000) (trial court’s finding that respondent had




                                       -7-
No. 80949-1-I/8


threatened petitioner in the past and that the petitioner continues to be afraid of

petitioner was adequate grounds for permanent protection order).

       And despite Hodges’s characterization of his conduct as mere “illness-

induced destructive acts,” Pauly offered circumstantial evidence that Hodges

intended to cause her to fear violence at his hand. A trier of fact “may infer . . .

intent from . . . conduct where it is plainly indicated as a matter of logical probability.

This includes inferring or permissibly presuming that a defendant intends the

natural and probable consequences of his or her acts.” State v. Bea, 162 Wn. App.

570, 579, 254 P.3d 948 (2011). Pauly presented evidence that Hodges yelled and

screamed at her for a seven-hour period, refused to let her sleep, and then after

she went to bed, woke her up by throwing a beer bottle across her bedroom

showering her, the bed, and her walls in liquid. A reasonable trier of fact could

infer intent to inflict fear of bodily harm from the nature and duration of Hodges’s

aggressive actions.

       The trial court therefore did not err in granting the DVPO.

B.     Credible Threat Finding

       Hodges next argues that the trial court erred in finding that he presents a

credible threat to Pauly and ordering him to surrender weapons. A court must

enter an order to surrender weapons in connection with a DVPO if that court finds

the respondent “represents a credible threat to the physical safety” of the individual

protected by the DVPO. RCW 9.41.800(3)(c)(i).

       Hodges first maintains that our standard of review should be de novo

because the credible threat finding is a conclusion of law. We disagree. “If a



                                           -8-
No. 80949-1-I/9


determination concerns whether the evidence showed that something occurred or

existed, it is properly labeled a finding of fact, but if a determination is made by a

process of legal reasoning from, or interpretation of the legal significance of, the

evidentiary facts, it is a conclusion of law.” Goodeill v. Madison Real Estate, 191

Wn. App. 88, 99, 362 P.3d 202 (2015) (citing Moulden & Sons, Inc. v. Osaka

Landscaping & Nursery, Inc., 21 Wn. App. 194, 197 n. 5, 584 P.2d 968 (1978)).

         In contexts other than the Domestic Violence Protection Act (DVPA), 1 we

have held that whether a person’s past statements were threats and perceived as

threats are questions of fact. Lawter v. Emp’t Sec. Dep’t, 73 Wn. App. 327, 333,

869 P.2d 102 (1994). We have also held that whether a person presents a danger

in the future based on past threatening conduct is also a question of fact. State v.

Wood, 57 Wn. App. 792, 799, fn. 4, 790 P.2d 220 (1990). The DVPA presents a

trial court with an analogous inquiry. Whether Hodges presents a credible threat

of physical harm under the DVPA requires the trier of fact to determine whether

his prior conduct and statements evidence a risk of future dangerousness.

Although the finding does have legal significance in that it requires the court to

enter a surrender weapons order, the court does not interpret the legal significance

of this finding; it only decides whether the threat in fact exists. It is therefore a

finding of fact that we review for substantial evidence. In re Dependency of

Schermer, 161 Wn.2d 927, 940, 169 P.3d 452 (2007).




1
    Ch. 26.50 RCW.

                                        -9-
No. 80949-1-I/10


       Hodges next maintains that substantial evidence does not support the trial

court’s finding that he represents a credible threat to Pauly. In its oral ruling, the

trial court stated that

       I do conclude that Ms. Pauly did witness Mr. Hodges engage in
       violent acts in the past, and that having witnessed those acts,
       combined with Mr. Hodges showing up at Ms. Pauly’s front door late
       at night in April 2019, that was enough, that is enough for me to
       conclude that. . . . Mr. Hodges presents a credible threat to physical
       safety of Ms. Pauly.

Hodges does not dispute that Pauly witnessed him engage in violent acts or that

he repeatedly showed up at her apartment uninvited late at night. Instead, Hodges

argues that he never intended to harm Hodges and that his actions were caused

by his ongoing medical issues.

       But this argument does little to counter the weight of evidence supporting

the trial court’s determination.    Regardless of the cause and intent behind

Hodges’s actions, Pauly’s undisputed testimony that she was repeatedly subjected

to his threatening and abusive behavior, that she repeatedly told him to have no

further contact with her, that he ignored her entreaties and continued to show up

on her doorstep late at night, and that he continued to leave her letters suggesting

his intent to continue a relationship she did not want, supports the conclusion that

Hodges represents a credible threat to her. After making this finding, the trial court

was obligated to enter the surrender weapons order and therefore did not err in

doing so.




                                        - 10 -
No. 80949-1-I/11


C.    Domestic Violence Treatment Program

      Hodges next argues that the trial court abused its discretion when it ordered

he participate in a domestic violence perpetrators treatment program.           We

disagree.

      Hodges contends that the court’s order was based on untenable grounds

because his “episodes of violence were illness-based, not part of a pattern of

behavioral domestic violence” and he “was already receiving appropriate medical

and mental health treatments to prevent future episodes of violence.” Hodges

supports his argument by citing to the Washington Domestic Violence Manual for

Judges (DV Manual), which states that “specialized domestic violence counseling

is contraindicated for illness-based violence. In such cases, the violence can be

more effectively managed by appropriate external constraints and by appropriate

medical or mental health intervention.” WASH. STATE SUPREME COURT GENDER &

JUSTICE COMM’N, ADMIN. OFFICE OF COURTS, DOMESTIC VIOLENCE BENCH GUIDE FOR

JUDICIAL            OFFICERS             2-27              (June             2016),

http://www.courts.wa.gov/content/manuals/domViol/Complete%20Manual%2020

15.pdf#search=domestic%20violence%20manual%20for%20judges.                       He

maintains that domestic violence treatment is inappropriate for him. This argument

is unconvincing.

      First, state regulations now require that a participant in a domestic violence

treatment program “must complete an individual interview and behavioral

assessment with a certified program prior to starting any level of treatment.” WAC

388-60B-0400(1). The purpose of this assessment is to determine the level of risk,



                                      - 11 -
No. 80949-1-I/12


needs, and responsivity for the participant as well as the level of treatment required

and the creation of an individualized treatment plan. WAC 388-60B-0400(2). As

part of this process, assessors screen for mental health indicators and are

authorized to recommend no domestic violence intervention treatment where

appropriate. WAC 388-60B-0400(10) and (19)(f). This procedure minimizes the

risk that Hodges will receive domestic violence treatment that is unnecessary or

unhelpful.

       Second, Hodges has offered no evidence, other than his own assertions

that his aggressive, threatening behavior is “illness-based domestic violence” as

defined in the DV Manual. The DV Manual cautions that this type of domestic

violence is uncommon, but recognizes that “[a] very small percentage of violence

against intimates is mislabeled as domestic violence when actually it is caused by

organic or psychotic impairments.” DOMESTIC VIOLENCE BENCH GUIDE, supra, at 2-

26. The manual provides an illustrative list of impairments causing illness-based

domestic violence including Alzheimer’s disease, Huntington’s chorea, and

psychosis. Id. The manual makes no mention of sleep apnea or PTSD. Moreover,

the manual states that perpetrators of domestic violence often externalize

responsibility to factors supposedly outside of their control, including PTSD. Id. at

2-37. Ultimately, the trial court is in the best position to determine whether a

respondent’s actions are the result of an illness not amenable to domestic violence

treatment.

       The record indicates that the commissioner carefully considered the

evidence of Hodges’s medical issues and the type of treatment he was receiving



                                        - 12 -
No. 80949-1-I/13


from his long-term therapist. After weighing this evidence, the commissioner

exercised her discretion to order Hodges to participate in a treatment program to

specifically address domestic violence that did not appear to be a part of his

existing therapist’s plan of treatment. The trial court did not err in ordering such

treatment.

D.     Court-Ordered DV Treatment as Compelled Speech

       Hodges next argues that court-ordered participation in a domestic violence

treatment program constitutes “compelled speech” in violation of his First

Amendment rights. He argues that this requirement in the DVPO will force him “to

express opinions with which [he] might not agree.” We assume, although Hodges

does not explicitly say so, that one of the ideas he disagrees with is the trial court’s

finding that he committed domestic violence.

       We will review Hodges’s constitutional challenge de novo. Shoop v. Kittitas

County, 149 Wn.2d 29, 33, 65 P.3d 1194 (2003); Aiken v. Aiken, 187 Wn.2d 491,

501, 387 P.3d 680 (2017).

       The freedom of speech contained in the First Amendment to the United

States Constitution “includes both the right to speak freely and the right to refrain

from speaking at all.” Wooley v. Maynard, 430 U.S. 705, 714, 97 S. Ct. 1428, 51

L. Ed. 2d 752 (1977). “Compelling individuals to mouth support for views they find

objectionable violates that cardinal constitutional command.” Janus v. Am. Fed’n

Mun. Emps., Council 31, 138 S. Ct. 2448, 2463, 201 L. Ed. 2d 924 (2018). It is

this line of cases on which Hodges relies for his challenge here.




                                         - 13 -
No. 80949-1-I/14


      Hodges cites no authority for the proposition that court-mandated treatment

constitutes unlawful compelled speech when the treatment arose out of a judicial

determination that Hodges perpetrated domestic violence. We are not required to

search for authorities and assume that counsel, after diligent efforts, has found

none. City of Seattle v. Muldrew, 69 Wn.2d 877, 420 P.2d 702 (1966).

      It is somewhat speculative that Hodges will be “compelled” to admit he

committed domestic violence or else be forced to engage in protected expressive

conduct or speech as a part of his treatment program. However, we assume

without holding, that court-ordered domestic violence treatment involves some

“expression” protected by the First Amendment. See State v. Arlene’s Flowers,

Inc., 193 Wn.2d 469, 511, 441 P.3d 1203 (2019) (a party alleging a violation of the

First Amendment based on compelled speech “must first demonstrate that the

conduct at issue . . . amounts to ‘expression’ protected by the First Amendment”).

WAC 388-60B-0370(3)(d) does require a participant in a domestic violence

treatment program to “actively participate in treatment, including sharing personal

experiences, values, and attitudes.”

      The next inquiry is whether the mandated treatment is a “content-based” or

“content-neutral” regulation of speech. Nat’l Inst. of Family and Life Advocates v.

Becerra, 138 S. Ct. 2361, 2371, 201 L. Ed. 2d 835 (2018).          Content-based

regulations “target speech based on its communicative content.” Reed v. Town of

Gilbert, 576 U.S. 155, 135 S. Ct. 2218, 2226, 192 L. Ed. 2d 236 (2015). A speech

regulation targeted at a “specific subject matter” will be deemed content-based

even if it does not discriminate among viewpoints within that subject matter. Reed,



                                       - 14 -
No. 80949-1-I/15


135 S. Ct. at 2230. Laws regulating the content of speech are presumptively

unconstitutional unless they are narrowly tailored to serve compelling government

interests. Becerra, 138 S. Ct. at 2371. Although neither party offers any argument

on whether court-mandated domestic violence treatment programs are content-

based or content-neutral, we assume here that because treatment is targeted at a

specific subject matter, it falls into the category of regulating content-based speech

and will apply strict scrutiny.

       Under this test, we conclude court-mandated domestic violence treatment

is narrowly tailored to advance a compelling government interest.               First,

Washington’s legislature and state Supreme Court have both recognized that the

government has a compelling interest in preventing domestic violence and abuse.

Gourley v. Gourley, 158 Wn.2d 460, 468, 145 P.3d 1185 (2006); LAWS OF 1993,

ch. 350, § 1 (recognizing that “domestic violence is a problem of immense

proportions affecting individuals as well as communities. . . . Domestic violence

costs include the loss of lives as well as millions of dollars each year in the state

of Washington for health care, absence from work, and services to children. The

crisis is growing.”)

       The court-ordered treatment is narrowly tailored to advance this compelling

interest. First, RCW 26.50.060(1)(e) gives courts the discretion to “[o]rder the

respondent to participate in a domestic violence perpetrator treatment program

approved under RCW 26.50.150.” RCW 26.50.150, in turn, requires domestic

violence treatment programs to be certified by the Department of Social and Health

Services and meet minimum standards, the primary focus of which is “ending the



                                        - 15 -
No. 80949-1-I/16


violence, holding the perpetrator accountable for his or her violence, and changing

his or her behavior.” RCW 26.50.150(4). This focus ties back directly to the

compelling interest in preventing domestic violence.

       Second, the court ordered Hodges to attend this treatment only after

conducting a contested evidentiary hearing during which he was represented by

counsel and only after finding that he had in fact committed domestic violence.

       Third, Hodges had the opportunity to argue to the commissioner and

subsequently on revision before the trial court that domestic violence treatment

was not appropriate for him. Moreover, the governing WAC provisions provide for

an intake process that tailors an individualized treatment plan and minimizes the

likelihood that Hodges will receive treatment that is outside the legislature’s stated

objective of preventing domestic violence and abuse. WAC 388-60B-0400.

       We conclude under these circumstances, the court order requiring Hodges

to participate in domestic violence treatment survives strict scrutiny.

E.     Procedural Due Process

       Hodges next argues that the trial court’s orders violated his procedural due

process rights. We reject this contention as well.

       “The fundamental requirement of due process is the opportunity to be heard

at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.

319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). The level of procedural protection

required varies based on circumstance. Id. at 334.

       Our Supreme Court has upheld the DVPA against procedural due process

challenges. See Aiken, 187 Wn.2d at 504-05 (due process does not require trial



                                        - 16 -
No. 80949-1-I/17


court to allow parent to cross examine child regarding alleged domestic violence);

Gourley, 158 Wn.2d at 467 (same). Hodges seeks to distinguish Gouley and Aiken

by arguing that, unlike in the parenting context where the petitioner and respondent

have competing equal rights to the control and care of their children, Pauly has “no

offsetting rights over [Hodges’s] liberty or right to bear arms.” He argues that

“[h]ere, where firearm restrictions or DV treatment requirements are at stake, due

process should require more.” But our due process analysis does not pit Hodges’s

rights to bear arms against Pauly’s right to be free from domestic violence. We

look at Hodges’s interests and those of the government in protecting victims:

       In evaluating the process due in a particular situation, [Washington
       courts] consider (1) the private interest impacted by the government
       action, (2) “the risk of an erroneous deprivation of such interest
       through the procedures used, and the probable value, if any, of
       additional or substitute procedural safeguards,” and (3) the
       government interest, including the additional burden that added
       procedural safeguards would entail.

Aiken, 187 Wn.2d at 501-02 (quoting Mathews, 424 U.S. at 335). In both Aiken

and Gourley, despite recognizing the respondents’ fundamental right to make

decisions concerning the care, custody, and control of their children, the Supreme

Court concluded that “[t]he government has an equally compelling interest in

protecting children and preventing domestic violence or abuse.” Aiken, 187 Wn.2d

at 502-03 (citing Gourley, 158 Wn.2d at 468). This interest is anchored in the

legislature’s explicit findings in enacting provisions of the DVPA. See LAWS     OF

1993, ch. 350, § 1. The court concluded in both cases that the parent’s rights over

their children does not outweigh the government’s compelling interest in preventing

domestic violence. Aiken, 187 Wn.2d at 502-03; Gourley, 158 Wn.2d at 468.



                                       - 17 -
No. 80949-1-I/18


          We therefore conclude, as the Supreme Court did in Aiken and Gourley,

that the first and third factors must be balanced by a consideration of the

procedures employed by the government and the risk that Hodges's interests were

erroneously deprived. Gourley, 158 Wn.2d at 468.

          The DVPA provides several procedural protections for respondents. Aiken,

187 Wn.2d at 502; Gourley, 158 Wn.2d at 468-69. The provisions of the DVPA

          satisfy the two fundamental requirements of due process—notice
          and a meaningful opportunity to be heard by a neutral decision
          maker. The procedural safeguards include: (1) a petition to the court
          setting forth facts under oath; (2) notice to the respondent; (3) a
          hearing before a judicial officer where the petitioner and respondent
          may testify; (4) the opportunity to file a motion to modify a protection
          order; (5) a requirement that a judicial officer issue any order; and (6)
          the right to appeal.

State v. Karas, 108 Wn. App. 692, 699, 32 P.3d 1016 (2001) (citing Spence v.

Kaminski, 103 Wn. App. 325, 334, 12 P.3d 1030 (2000). Each of these procedural

safeguards was provided in the present case to protect Hodge’s due process

rights.

          Hodges was represented by counsel at every stage of this proceeding. He

was afforded adequate notice and the court granted him a five-week continuance

to respond to Pauly’s petition. Hodges presented his argument via a declaration

and exhibits, and volunteered testimony at the hearing. He did not request the

opportunity to cross examine Pauly. After the commissioner’s ruling, Hodges filed

a motion for revision and again had the opportunity to be heard in front of a trial

court.

          Moreover, the risk of the erroneous deprivation of Hodges’s constitutional

interests is mitigated by the DVPO’s limited one-year term. See Mathews, 424

                                           - 18 -
No. 80949-1-I/19


U.S. at 341 (holding that the possible length of wrongful deprivation of a property

interest is an important factor in assessing the impact of official action on the

private interests).

       Hodges has failed to show how these numerous safeguards were so

deficient as to deprive him of due process. Our Supreme Court has repeatedly

upheld these procedural protections in the DVPO context and we adhere to those

holdings here.

F.     Appearance of Fairness

       Hodges lastly argues that the DVPO process violates the appearance of

fairness doctrine. We disagree.

       “Under the appearance of fairness doctrine, a judicial proceeding is valid

only if a reasonably prudent, disinterested observer would conclude that the parties

received a fair, impartial and neutral hearing.” State v. Gamble, 168 Wn.2d 161,

187, 225 P.3d 973 (2010). The doctrine requires that the judge not only be

impartial, but also appear to be impartial. Id. (citing State v. Madry, 8 Wn. App. 61,

70, 504 P.2d 1156 (1972)).       A successful claim under the doctrine requires

evidence of actual or potential bias on the part of the judge. State v. Chamberlin,

161 Wn.2d 30, 37, 162 P.3d 389 (2007).

       Hodges cites a number of provisions of the DVPA, arguing that they create

a process which favors petitioners over respondents. The fundamental problem

with Hodges’s argument is that he does not provide evidence of bias on the part

of any judicial officer, but instead asserts bias of the legislature in drafting the




                                        - 19 -
No. 80949-1-I/20


DVPA. The appearance of fairness doctrine does not apply to legislative actions.

See Barry v. Johns, 82 Wn. App. 865, 920 P.2d 222 (1996).

       Hodges also argues the commissioner who granted Pauly’s ex parte DVPO,

violated the appearance of fairness doctrine by asking Pauly several leading

questions during the hearing. But the commissioner’s efforts to elicit information

from a pro se petitioner does not constitute evidence of bias. Judges are permitted

“to make reasonable accommodations to ensure pro se litigants the opportunity to

have their matters fairly heard” without violating the rule of partiality and fairness.

CJC 2.2, comment 4. These actions do not violate the appearance of fairness.

G.     Attorney Fees

       Pauly requests attorney fees for this appeal. An appellate court may award

attorney fees where allowed by statute, rule or contract. Aiken, 187 Wn.2d at 506.

Under RCW 26.50.060(1)(g), the court has the discretion to require a respondent

in a DVPA proceeding to pay reasonable attorney fees. Id. Because Pauly is the

prevailing party, we exercise our discretion and grant her request for reasonable

attorney fees and costs on appeal subject to her compliance with RAP 18.1.

       Affirmed.




WE CONCUR:




                                        - 20 -